By the Court. Daly, J.
When the defendant executed the bond or undertaking on which this action is based, he knew that the suit against Oavanagh was pending. The attorney, by whom he now defends, conducted the defence in that suit, and the judgment is a public record. If he had not thus constructive notice of the judgment, he had the necessary means of information. He had but to ask Ms own attorney, when that attorney was preparing the answer for him. To permit a party so circumstanced, with every means of knowledge within his power, to answer that he has no Tmowledge or information sufficient to form a belief whether the judgment was recovered, would be to sanction a palpable evasion. The Code provides for the striking out of sham answers, and we think this can be regarded in no other light, (a)
Order affirmed.

 This decision accords -with the former practice in chancery. See Hall v. Wood, 1 Paige, 404; Sloane v. Little, 3 lb. 103; Scotts v. Hume, Litt. Sel. Cas. 379; Taylor v. Luther, 2 Sumn. 228.